IN THE SUPREME COURT OF IOWA
                                No. 08–0662

                             Filed April 9, 2010


BEULAH ZIMMER, Administrator
of the Estate of Ceil Creswell,

      Appellant,

vs.

WALTER VANDER WAAL, SR., and
ROLLING VIEW FARMS, INC.,
an Iowa corporation,

      Appellees.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Sioux County, Duane E.

Hoffmeyer, Judge.



      An estate appeals from a district court ruling finding a trailer is not

a motor vehicle under Iowa Code section 321.493.            DECISION OF

COURT     OF   APPEALS      AND      JUDGMENT      OF   DISTRICT    COURT
AFFIRMED.



      Michael J. Jacobsma of Jacobsma, Clabaugh & Freking P.L.C.,

Sioux Center, for appellant.



      Sharese A. Manker and Douglas L. Phillips of Klass Law Firm,

L.L.P., Sioux City, for appellees.
                                     2

WIGGINS, Justice.

      In this case, we must decide if the owners of a trailer can be held

vicariously liable under Iowa’s owner consent statute, Iowa Code section

321.493 (2003).   Because the trailer involved in this collision is not a

motor vehicle under section 321.493, we affirm the decision of the court

of appeals and the judgment of the district court dismissing the plaintiff’s

claims against the trailer owners.

      I. Background Facts and Proceedings.

      On or about November 17, 2004, Matthew Vander Waal was

operating a farm tractor with an attached trailer on Highway K-64 in

Sioux County when it collided with a motor vehicle operated by Ceil

Creswell, causing Creswell significant injuries and damages. At the time

of the collision, Hank Vander Waal owned the farm tractor and Rolling

View Farms, Inc. owned the trailer.       Creswell’s conservators filed a

personal injury action on behalf of Creswell seeking damages against

Matthew Vander Waal, Hank Vander Waal, Joel Vander Waal, Walt

Vander Waal, Jr., and Progressive Insurance Company.                During

discovery, the conservators learned that Walt Jr. did not own the trailer

in question. Instead, they discovered Rolling View Farms and/or Walter

Vander Waal, Sr. owned the trailer.       Consequently, the conservators

added Rolling View Farms and Walter Sr. as defendants. The amended

petition alleged that Rolling View Farms, as owner of the trailer, was

liable for Matthew’s negligence pursuant to Iowa Code section 321.493

because its agent/officer, Walter Sr., had consented to Matthew’s use of

the trailer. The conservators also alleged, “[b]y attaching the trailer to

the farm tractor and operating the farm tractor on the public highway,

said trailer and tractor became one unit and one motor vehicle.”
                                     3

Additionally, the conservators alleged that Rolling View Farms and

Walter Sr. failed to maintain and equip the trailer in a safe manner.

      The conservators filed a pleading seeking declaratory relief under

Iowa Rules of Civil Procedure 1.1101 and 1.1102.         The conservators

sought an order declaring the trailer was a motor vehicle under section

321.493 and thus, as owners of the trailer, Rolling View Farms and

Walter Sr. were vicariously liable for the actions of the driver.       The

district court found the trailer was not a motor vehicle and as owners of

the trailer, Rolling View Farms and Walter Sr. were not vicariously liable

for the actions of the driver.    Prior to the conclusion of the lawsuit,

Creswell died and the court substituted his estate as the plaintiff.

      Rolling View Farms and Walter Sr. then filed a motion for summary

judgment arguing they were not liable for failing to maintain and equip

the trailer in a safe manner.    The court agreed and entered judgment

against the estate. The estate filed a notice of appeal. We transferred the

case to the court of appeals. The court of appeals affirmed the district

court ruling that the owners of the trailer were not vicariously liable for

the negligence of the driver because the trailer is not a motor vehicle

under section 321.493. The estate then filed an application for further

review, which we granted.

      II. Issue.

      The only issue raised by the estate is whether the owners of the

trailer are vicariously liable for the negligence of the driver.        The

resolution of this issue requires us to decide if the trailer is a motor

vehicle under Iowa Code section 321.493.

      III. Standard of Review.

      The estate is appealing from a ruling on its motion for declaratory

judgment under Iowa Rules of Civil Procedure 1.1101 and 1.1102.
                                     4

Under these rules, a party cannot file a pretrial motion to obtain a

declaratory judgment. A declaratory judgment is a type of action where

the “court declares the rights, duties, status, or other legal relationships

of the parties.” Dubuque Policemen’s Protective Ass’n v. City of Dubuque,

553 N.W.2d 603, 606 (Iowa 1996). However, we do not rely on the name

of a pleading in determining what type of motion it presents; rather, we

look to the pleading’s substance.    Kagin’s Numismatic Auctions, Inc. v.

Criswell, 284 N.W.2d 224, 226 (Iowa 1979).          The substance of the

estate’s request for declaratory judgment appears to be a motion for

summary judgment and we will treat it as one.

      A district court properly grants a summary judgment “when there

is no genuine issue of material fact and the moving party is entitled to

judgment as a matter of law.” Robinson v. Fremont County, 744 N.W.2d
323, 325 (Iowa 2008). When no genuine issue of material fact exists, our

job is to determine whether the district court correctly applied the law.

Kragnes v. City of Des Moines, 714 N.W.2d 632, 637 (Iowa 2006). From

the pleadings filed, it appears no genuine issue of material fact exists in

that the trailer was not self-propelled and was being pulled by a farm

tractor at the time of the collision. Because no genuine issue of material

fact exists as to these facts, our decision will turn on the construction of

Iowa Code section 321.493.          We review questions of statutory

construction for the correction of errors at law.       Estate of Ryan v.

Heritage Trails Assocs., Inc., 745 N.W.2d 724, 728 (Iowa 2008).

      IV. Analysis.

      Iowa’s owner consent statute states in pertinent part: “[I]n all cases

where damage is done by any motor vehicle by reason of negligence of the

driver, and driven with the consent of the owner, the owner of the motor

vehicle shall be liable for such damage.”      Iowa Code § 321.493(1)(a)
                                     5

(emphasis added). This statute is primarily a financial responsibility law.

Scott v. Wright, 486 N.W.2d 40, 43 (Iowa 1992).          The legislature first

enacted the statute in 1919, and it has remained substantially

unchanged since that time. Moritz v. Maack, 437 N.W.2d 898, 900 (Iowa

1989). In enacting the owner consent statute, the legislature’s purpose

was to “protect third parties from the careless operation of motor vehicles

by making owners responsible for the negligence of operators to whom

they entrust their vehicles.” Scott, 486 N.W.2d at 43. It is essential to

liability under this statute that the instrumentality causing the injury fall

within the meaning of “motor vehicle.” See Iowa Code § 321.493(1)(a); 61

C.J.S. Motor Vehicles § 865, at 137 (2002).

      To determine whether the trailer is a motor vehicle under section

321.493, we must engage in statutory construction.

      “The goal of statutory construction is to determine legislative
      intent.   We determine legislative intent from the words
      chosen by the legislature, not what it should or might have
      said.   Absent a statutory definition or an established
      meaning in the law, words in the statute are given their
      ordinary and common meaning by considering the context
      within which they are used.            Under the guise of
      construction, an interpreting body may not extend, enlarge,
      or otherwise change the meaning of a statute.”

State v. Wiederien, 709 N.W.2d 538, 541 (Iowa 2006) (quoting Auen v.

Alcoholic Beverages Div., 679 N.W.2d 586, 590 (Iowa 2004) (citations

omitted)). “The first step in ascertaining the true intent of the legislature

is to look at the statute’s language.” Estate of Ryan, 745 N.W.2d at 729.

When the statute’s language is plain and unambiguous, we will look no

further. Id. at 730.   Thus, this court resorts to the rules of statutory

construction only when the terms of a statute are ambiguous. Id. “ ‘If

reasonable   persons   can   disagree    on   a   statute’s   meaning,   it   is

ambiguous.’ ” Id. (quoting Wiederien, 709 N.W.2d at 541). Finally, “the
                                     6

legislature may define the terms it uses, and when it does, those

definitions are the foundation of our analysis.”       State v. Kamber, 737
N.W.2d 297, 299 (Iowa 2007) (citing State v. Durgin, 328 N.W.2d 507,

509 (Iowa 1983)).

      The legislature has defined the terms “vehicle,” “motor vehicle,”

and “trailer” for the purposes of chapter 321 of the Iowa Code.        The

legislature defined “vehicle” as “every device in, upon, or by which any

person or property is or may be transported or drawn upon a highway.”

Iowa Code § 321.1(90). The parties agree the trailer in this case qualifies

as a vehicle under section 321.1(90).

      The legislature defined “motor vehicle” as “a vehicle which is self-

propelled, but not including vehicles known as trackless trolleys which

are propelled by electric power obtained from overhead trolley wires and

are not operated upon rails.” Id. § 321.1(42)(a). There is no doubt the

tractor in this case qualifies as a motor vehicle. See Scott, 486 N.W.2d at

42 (finding that for purposes of section 321.493, the term “motor vehicle”

includes a farm tractor); Hessler v. Ford, 255 Iowa 1055, 1059, 125
N.W.2d 132, 134 (1963) (stating, “[f]arm tractors by definition are motor

vehicles”).   Thus, the only point of dispute is whether a trailer, when

attached to a tractor, qualifies as a motor vehicle.

      The legislature defined “trailer” as “every vehicle without motive

power designed for carrying persons or property and for being drawn by a

motor vehicle and so constructed that no part of its weight rests upon

the towing vehicle.” Iowa Code § 321.1(85). The legislature also defined

“combination” or “combination of vehicles” as

      a group consisting of two or more motor vehicles, or a group
      consisting of a motor vehicle and one or more trailers,
      semitrailers or vehicles, which are coupled or fastened
                                    7
      together for the purpose of being moved on the highways as
      a unit.
Id. § 321.1(9) (emphasis added).

      From the plain language of these definitions, it is clear that a

trailer attached to a motor vehicle is a “combination of vehicles.” See id.

Moreover, on several occasions we have referred to a trailer coupled with

a tractor as a “combination of vehicles.” See, e.g., State v. Glenn, 234
N.W.2d 396, 398 (Iowa 1975) (stating the jury found Glenn guilty of

operating a “combination of vehicles,” which consisted of a truck and

attached trailer), superseded on other grounds by rule as recognized in

State v. Cullen, 357 N.W.2d 24, 27 (Iowa 1984); State v. Balsley, 242
Iowa 845, 848, 48 N.W.2d 287, 289 (1951) (stating, “[T]he appellant was

driving what is termed a combination vehicle on the highways of Iowa. It

consisted of a semitrailer and tractor combination.”).       Because the

legislature clearly provides that a trailer attached to a motor vehicle

constitutes a “combination of vehicles,” it would be wrong for us to

construe the definition of “motor vehicle” as including a trailer attached

to a motor vehicle because to do so would render a portion of the

definition of “combination of vehicles” superfluous.        See Miller v.

Westfield Ins. Co., 606 N.W.2d 301, 305 (Iowa 2000) (recognizing a

fundamental rule of statutory construction is that a statute will not be

construed to make any part of it superfluous unless no other

construction is reasonably possible).

      Iowa’s owner consent statute does not embrace all types of vehicles

within its coverage, but instead relates only to motor vehicles. See Iowa

Code § 321.493; accord Hennessy v. Walker, 17 N.E.2d 782, 784 (N.Y.

1938).   The legislature has expressly classified a trailer attached to a

motor vehicle as a “combination of vehicles,” not as a “motor vehicle.”

See Iowa Code § 321.1(9).      Had the legislature intended to include
                                        8

combination vehicles or trailers within the provisions of the owner

consent statute, it would have expressly referred to them by name. Its

failure to do so makes it clear that the legislature intended to exclude

those portions of combination vehicles that are not also motor vehicles

from the provisions of the owner consent statute.

      The trailer at issue in this case, standing alone, qualifies as a

vehicle and a trailer under Iowa Code chapter 321.            See Iowa Code

§ 321.1(85), (90).      Upon attachment to a motor vehicle, the trailer

qualifies as a combination of vehicles. See id. § 321.1(9). Under either

scenario, attached or unattached, the trailer does not qualify as a motor

vehicle under chapter 321.         See id. § 321.1(42)(a).   Consequently, a

trailer attached to a motor vehicle does not meet the statutory definition

of a motor vehicle.

      The estate also argues construing the definition of motor vehicle as

not including a trailer attached to a motor vehicle is contrary to the

purpose of Iowa’s owner consent statute. The legislature is generally free

to determine the extent to which it will address a perceived problem so

long as its line drawing does not violate a constitutional provision. Rudd

v. Ray, 248 N.W.2d 125, 133 (Iowa 1976).             Moreover, we ascertain

legislative intent from the words the legislature used, rather than from

what one could argue it meant to say. Estate of Ryan, 745 N.W.2d at

730. We cannot expand the plain meaning of a statute under the guise

of construction.      Id.   If the legislature intended to include trailers or

combination vehicles in the owner consent statute, it could have easily

done so.

      V. Conclusion and Disposition.

      Rolling View Farms and Walter Sr., as the owners of the trailer in

this case, are not vicariously liable under Iowa’s owner consent statute,
                                     9

Iowa Code section 321.493, because the trailer involved in this collision

is not a motor vehicle under section 321.493. Therefore, we affirm the

decision of the court of appeals and the judgment of the district court.

      DECISION OF COURT OF APPEALS AND JUDGMENT OF

DISTRICT COURT AFFIRMED.